DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 01/04/2022.
Claims 1-20 are pending.
Claims 1, 10 and 20 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments with regards to 35 USC 103; pages 8-11; claims 1, 10 and 20; filed on 01/04/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US20140108538) in view of Pedersen (US20100023582) and in further view of Barton (US20140337528).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 1, Borzycki teaches a method comprising: (a) establishing, by a computing device, a connection between an application of the computing device and a plurality of remote applications, (¶0134 network connections to applications, devices; ¶0283 plurality of applications; ¶0293 remote applications; ¶0490 user, applications,  establishing connections) the plurality of remote applications being different from that of the application; (¶0134 attributes associated with the application; ¶0283 plurality of applications; ¶0293 remote applications; ¶0407 different versions of application) (c) identifying, by the computing device responsive to the determination that the application is unable to perform the (¶0150 server  identify managed applications; ¶0571 identify disabled functionality at the application) (d) causing, by the computing device, performance of the action by the at least one remote application; (¶0293 remote applications; ¶0530 application executed on a mobile device; ¶0628 device includes an application that is capable of performing the computing activity) to enable the application to respond to the received request with the data generated by the at least one remote application performing the action unable to be performed by the application. (¶0109 receives requests; ¶0125 respond to request; ¶0570 permit the second application to perform at least a portion of the computing activity where the first application is in an unmanaged operation mode and the second application is in a managed operation mode; ¶0571 disabled functionality at the first application).
Although Borzycki teaches the method recited above, wherein Borzycki fails to expressly teach (b) determining, by the computing device responsive to a request to perform an action, the action is unable to perform the action based on a comparison of the action with a plurality of properties of the application; indicative of one or more functions the application is configured to perform; and at least one remote application of the plurality of remote applications that is capable of performing the action based on a comparison of the action with one or more properties of the at least one remote application.
Pedersen, however discloses, (b) determining, by the computing device responsive to a request to perform an action, the action is unable to perform the action (¶0204 applications in the application session are not executing; ¶0214 application for execution responsive to the identified characteristic; ¶0316 not execute an application program, (based) characteristic required for execution of the plurality of application files) based on a comparison of the action with a plurality of properties of the application; indicative of one or more functions the (¶0261 determines plurality of characteristics associated with an application; responsive to a request to execute the application; ¶0316 application program, (based) characteristic required for execution of the plurality of application files; ¶0453 analysis determines characteristic in an application program failure, (and application) execution) at least one remote application of the plurality of remote applications that is capable of performing the action based on a comparison of the action with one or more properties of the at least one remote application; (¶0261 determines plurality of characteristics associated with an application; responsive to a request to execute the application; ¶0316  application program, (based) characteristic required for execution of the plurality of application files; ¶0453 analysis determines characteristic in an application program failure, (application) execution).
Thus given the teaching of Pedersen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pedersen and Borzycki for determining an application failing to execute based on application characteristics. One of ordinary skill in the art would be motivated to allow for implementing policies to define who has access to application and type of access that is permitted.  (See Pedersen para 0489)
Although the combination of Borzycki and Pedersen teaches the method recited above, wherein the combination of Borzycki and Pedersen fails to expressly teach 
Barton, however discloses, (e) transferring, by the computing device, data from performance of the action by the at least one remote application received through the established connection to the application of the computing device (¶0169 applications exchange data with other applications; ¶0245 application, performance measurements; ¶0378 data, application performance).
Thus given the teaching of Barton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Barton, Borzycki and Pedersen for exchanging application performance data. One of ordinary skill in the art would be motivated to allow for implementing a gateway device to control and monitor the behavior of applications. (See Barton para 0088)
As to claim 2, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, wherein the computing device includes an embedded browser integrated into the computing device to access a network application of the plurality of remote applications. (¶0109 web interface, and communicate directly with the client to provide the client with access to an application; ¶0202 internal web browsers; ¶0283 plurality of applications; ¶0293 remote applications).
As to claim 3, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, wherein the plurality of remote applications comprise the at least one remote application hosted on a server accessed by the computing device via a network. (¶0109 server hosting an applications; ¶0141 server to access various resources (applications); ¶0283 plurality of applications; ¶0293 remote applications).
As to claim 4, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, wherein the plurality of remote applications include at least one of: a desktop application, a web application, a mobile application, an HDX application, a SaaS application, or a device coupled with the computing device. (¶0130 software-as-a-service (SaaS) access applications; ¶0283 plurality of applications; ¶0293 remote applications; ¶0505 desktop application, a mobile application, a web-based application).
As to claim 5, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, further comprising applying, by the computing device, and one or more policies to the connection to secure the connection between the application of the computing device and the plurality of remote applications. (¶0145 secure channel, management policy for that application; ¶0548 apply one or more policies; ¶0576 applying policy to computing device permitted to access an enterprise resource (application); ¶0607 apply one or more management policies to the computing devices or the applications).
As to claim 6, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, further comprising: identifying, by the computing device, a policy corresponding to the action and the connection; and selecting, by the computing device, the at least one remote application based on the policy for the action and the connection. (¶0145 secure channel, management policy for that application; ¶0284 management policies for the selected application; ¶0403 specify and implement management policies; policies, control mobile device accesses to enterprise resources (applications)).
As to claim 9, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, further comprising: accessing, by the computing device for a second computing device through the connection, the data corresponding to the action for a remote application of the plurality of remote applications executing on the second computing device. (¶0091 access data; ¶0114 accessing the hardware; ¶0134  network connections; ¶0283 plurality of applications; ¶0293 remote applications; ¶0566 second computing device).
As to claim 10, Borzycki teaches a system comprising: a computing device having one or more processors, the computing device providing an application, the computing device configured to: establish a connection between the application of the computing device and a plurality of remote applications, (¶0015 apparatus may include one or more processors; ¶0134 network connections to applications, devices; ¶0283 plurality of applications; ¶0293 remote applications; ¶0490 user, applications, establishing connection) the plurality of remote applications being different from that of the application; (¶0134 attributes associated with the application; ¶0283 plurality of applications; ¶0293 remote applications; ¶0407 different versions of  application) identify, responsive to the determination that the application is unable to perform the action, (¶0150 server  identify managed applications; ¶0571 identify  disabled functionality at the application; ¶0580 identify an application) cause performance of the action by the at least one remote application; (¶0530 application executed on a mobile device; ¶0628 device includes an application that is capable of performing the computing activity) to enable the application to respond to the received request with the data generated by the at least one remote application performing the action unable to be performed by the application. (¶0109 receives requests; ¶0125 respond to request; ¶0570 permit the second application to perform at least a portion of the computing activity where the first application is in an unmanaged operation mode and the second application is in a managed operation mode; ¶0571 disabled functionality at the first application).
Although Borzycki teaches the method recited above, wherein Borzycki fails to expressly teach determine, responsive to a request to perform an action, the application is unable to perform the action based on a comparison of the action with a plurality of properties of the application indicative of one or more functions the application is configured to perform and at least one remote application of the plurality of remote applications that is capable of performing the action based on a comparison of the action with one or more properties of the at least one remote application.
Pedersen, however discloses, determine, responsive to a request to perform an action, the application is unable to perform the action (¶0204 applications in the application session are not executing; ¶0214 application for execution responsive to the identified characteristic; ¶0316 not execute an application program, (based) characteristic required for execution of the plurality of application files) based on a comparison of the action with a plurality of properties of the application indicative of one or more functions the application is configured to perform; (¶0261 determines plurality of characteristics associated with an application; responsive to a request to execute the application; ¶0316 application program, (based) characteristic required for execution of the plurality of application files; ¶0453 analysis determines characteristic in an application program failure, (and for application) execution) at least one remote application of the plurality of remote applications that is capable of performing the action based on a comparison of the action with one or more properties of the at least one remote application; (¶0261 determines plurality of characteristics associated with an application; responsive to a request to execute the application; ¶0316 application program, (based) characteristic required for execution of the plurality of application files; ¶0453 analysis determines characteristic in an application program failure, on the local machine for execution).
Thus given the teaching of Pedersen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pedersen and Borzycki for determining an application failing to execute based on application characteristics. One of ordinary skill in the art would be motivated to allow for implementing a monitoring program to check for errors regarding an application process.  (See Pedersen para 0516)
Although the combination of Borzycki and Pedersen teaches the method recited above, wherein the combination of Borzycki and Pedersen fails to expressly teach and transfer data from performance of the action by the at least one remote application through the established connection to the application of the computing device.
Barton, however discloses, and transfer data from performance of the action by the at least one remote application through the established connection to the application of the computing device (¶0169 applications exchange data with other applications; ¶0245 application, performance measurements; ¶0378 data, application performance).
Thus given the teaching of Barton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Barton, Borzycki and Pedersen for exchanging/transmitting application performance data. One of ordinary skill in the art would be motivated to allow for providing a level of quality of service to the network. (See Barton para 0066)
As to claim 11, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device includes an embedded browser integrated into the computing device to access a network application of the plurality of remote applications. (¶0109 web interface, and communicate directly with the client to provide the client with access to an application; ¶0202 internal web browsers; ¶0283 plurality of applications; ¶0293 remote applications).
As to claim 12, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the plurality of remote applications comprise the at least one remote application hosted on a server accessed by the computing device via a network. (¶0109 server hosting an applications; ¶0141 server to access various resources (applications); ¶0283 plurality of applications; ¶0293 remote applications).
As to claim 13, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the plurality of remote applications include at least one of: a desktop application, a web application, a mobile application, an HDX application, a SaaS application, or a device coupled with the computing device. (¶0130 software-as-a-service (SaaS) access applications; ¶0283 plurality of applications; ¶0293 remote applications; ¶0505 desktop application, a mobile application, a web-based application).
As to claim 14, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: apply one or more policies to the connection to secure the connection between the plurality of remote applications. (¶0314 policy defined, network connection with secure communications; ¶0548 apply one or more  policies; ¶0576 applying  policy to computing device permitted to access an enterprise resource (application); ¶0607 apply one or more management policies to the computing devices or the applications).
As to claim 15, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: identify a policy corresponding to the action and the connection; and select the at least one remote application based on the policy for the action and the connection. (¶0145 secure channel, management policy for that application; ¶0284 management policies for the selected application; ¶0403 specify and implement management policies; policies, control mobile device accesses to enterprise resources (applications)).
As to claim 18, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: transmit an action request to a second computing device to perform the action on a remote application executing on the second computing device, (¶0122 software resources; ¶0271 second application installed on device; ¶0414 forward the request to the resource; ¶0570 request, second application perform activity, second computing devices) the second computing device coupled with the computing device through the connection; execute the action request using the remote application executing on the second computing device; (¶0555 interconnect computing devices; ¶0570 first and second computing devices; ¶0571  enable functionality of the applications, second computing device) and transfer the data corresponding to the action request from the remote application on the second computing device to the application on the computing device through the connection. (¶0122 software resources; ¶0271 second application installed on device; ¶0414 forward the request to the resource; ¶0570 request, second application perform activity, second computing devices).
As to claim 19, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: access, for a second computing device, the data corresponding to the action through the connection. (¶0091 access data; ¶0114 accessing the hardware; ¶0134  network connections;  ¶0283 plurality of applications; ¶0293 remote applications; ¶0566 second computing device).
As to claim 20, Borzycki teaches a method comprising: establishing, by a computing device, a session for a first application of the computing device; receiving, by the computing device, a request to perform an action on a second application executable on a second computing device (¶0109 server receives requests; ¶0130 task requested, complete the task,  of the  application; ¶0271 second application installed on device; ¶0570 second application to perform activity, second computing devices) establishing, by the computing device, a connection between the first application and the second application; (¶0134 connections  applications; ¶0271 first application, second application; ¶0490 applications,  establishing connections) transmitting, by the computing device, the request to the second application on the second computing device through the connection; (¶0122 software resources; ¶0271 second application installed on device; ¶0414 forward the request to the resource; ¶0570 request, second application perform activity, second computing devices) receiving, by the computing device, data from the performance of the action by the second application on the second computing device via the connection; (¶0271 second application installed on device; ¶0398 data  application performance; ¶0488  receiving, data; ¶0570 second application to perform activity, second computing devices) to enable the first application to respond to the received request using the data generated by the second application performing the action unable to be performed by the first application. (¶0109 receives requests; ¶0125 respond to request; ¶0570 permit the second application to perform at least a portion of the computing activity where the first application is in an unmanaged operation mode and the second application is in a managed operation mode; ¶0571 disabled functionality at the first application).
Although Borzycki teaches the method recited above, wherein Borzycki fails to expressly teach responsive to a determination that the action is unable to be performed by the first application  based on a comparison of the action with a plurality of properties of the first application  indicative of one or more functions the first application is configured to perform and a determination that the second application is capable of performing the action based on a comparison of the action with one or more properties of the second application.
Pedersen, however discloses, responsive to a determination that the action is unable to be performed by the first application (¶0204 applications in the application session are not executing; ¶0214 application for execution responsive to the identified characteristic; ¶0316 not execute an application program, (based) characteristic required for execution of the plurality of application files) based on a comparison of the action with a plurality of properties of the first application  indicative of one or more functions the first application is configured to perform, (¶0261 determines plurality of characteristics associated with an application; responsive to a request to execute the application; ¶0316 application program, (based) characteristic required for execution of the plurality of application files; ¶0453 analysis determines characteristic in an application program failure, (and application) execution) (¶0219 second application; ¶0256 characteristic required for execution of the plurality of application files; ¶0261 characteristics associated with an enumerated application; ¶0308 makes a determination as to execution associated with a file type of the application program; ¶0453 analysis determines characteristic in an application program failure, (and application) execution).
Thus given the teaching of Pedersen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pedersen and Borzycki for determining an application failing to execute based on application characteristics. One of ordinary skill in the art would be motivated to allow for comprising a database of historical information regarding the performance of applications. (See Pedersen para 0732)
Although the combination of Borzycki and Pedersen teaches the method recited above, wherein the combination of Borzycki and Pedersen fails to expressly teach transferring, by the computing device, the data to the first application of the computing device.
Barton, however discloses, and transferring, by the computing device, the data to the first application of the computing device (¶0169 applications exchange data with other applications; ¶0245 application, performance measurements; ¶0378 data, application performance).
Thus given the teaching of Barton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Barton, Borzycki and Pedersen for exchanging information between devices and  (See Barton para 0096)
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US20140108538) in view of Pedersen (US20100023582) and in further view of Barton (US20140337528) and in further view of Croft (US20070180450).
As to claim 7, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, and storing the one or more files in the one or more other remote applications of the plurality of remote applications. (¶0077 application store data, files; ¶0231 applications store information).
Although the combination of Borzycki, Pedersen and Barton teach the method recited above wherein he combination of Borzycki, Pedersen and Barton fail to expressly teach the method of claim 1, further comprising: receiving, by the computing device, an indication of a user action performed using the application executing on the computing device and transferring, responsive to the indication, one or more files corresponding to the user action from the application to one or more other remote applications of the plurality of remote applications through the connection;
Croft, however discloses, the method of claim 1, further comprising: receiving, by the computing device, an indication of a user action performed using the application executing on the computing device; (¶0697 heartbeat message includes an indication that the client machine 10 has initiated execution of a resource; ¶0701 remote machine  receives the heartbeat message; ¶1111 communicates an indication that the  application  is executing) transferring, responsive to the indication, one or more files corresponding to the user action from (¶0697 heartbeat message includes an indication that the client machine has initiated execution of a resource; ¶0701  forwards the heartbeat message; ¶1111  communicates an indication that the  application  is executing). 
Thus given the teaching of Croft it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Croft, Borzycki, Pedersen and Barton for receiving indications regarding application being initiated on a user device and forwarding the indication to application. One of ordinary skill in the art would be motivated to allow for implementing a graphical user interface to transfer data. (See Croft para 0194)
As to claim 8, the combination of Borzycki, Pedersen and Barton teach the method of claim 1, wherein Barton further teaches the method of claim 1, further comprising: receiving, by the computing device, a share request to transfer data from the application to one or more other remote applications of the plurality of remote applications through the connection; (¶0093 access applications, network connection; ¶0144 share data between applications; ¶0259 receive requests; ¶0513 share request) providing, by the computing device, a list of remote applications from the plurality of remote applications, (¶0187 list of applications displayed; ¶0353 remote applications; ¶0546 plurality of applications may be presented to a user on a mobile device) and transferring, by the computing device, responsive to a user selection, one or more files from the application to one or more selected remote applications from the list of remote applications through the connection. (¶0337 select applications; ¶0353 remote applications; ¶0515 device or individual to transmit the selected file; ¶0546 plurality of applications).
Thus given the teaching of Barton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Barton, Borzycki and Pedersen for receiving transfer request, provide list of applications, select and transfer application. One of ordinary skill in the art would be motivated to allow for securing data before transmission using data encryption techniques.  (See Barton para 0079)
Although the combination of Borzycki, Pedersen and Barton teach the method recited above wherein the combination of Borzycki, Pedersen and Barton fail to expressly teach each of the remote applications from the list of remote applications having properties corresponding to the share request.
Croft, however discloses, each of the remote applications from the list of remote applications having properties corresponding to the share request; (¶0144 list of applications; ¶0242 remote application; ¶0654 plurality of characteristics associated with resource and received request).
Thus given the teaching of Croft it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Croft, Borzycki, Pedersen and Barton for characteristics of resources and a share request. One of ordinary skill in the art would be motivated to allow for a cache maintaining relationships of users to published resources.  (See Croft para 0238)
As to claim 16, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Barton further teaches and store the one or more files in the one or more other remote applications of the plurality of remote applications. (¶0077 application store data, files; ¶0231 applications store documents and other information).
Although the combination of Borzycki, Pedersen and Barton teach the method recited above wherein he combination of Borzycki, Pedersen and Barton fail to expressly teach the system of claim 10, wherein the computing device is further configured to: receive an indication of a user action performed using the application executing on the computing device; and transfer, responsive to the indication, one or more files corresponding to the user action from the application to one or more other remote applications of the plurality of remote applications through the connection.
Croft, however discloses, The system of claim 10, wherein the computing device is further configured to: receive an indication of a user action performed using the application executing on the computing device; (¶0697 heartbeat message includes an indication that the client machine 10 has initiated execution of a resource; ¶0701 remote machine  receives the heartbeat message; ¶1111  communicates an indication that the  application  is executing) transfer, responsive to the indication, one or more files corresponding to the user action from the application to one or more other remote applications of the plurality of remote applications through the connection; (¶0697 heartbeat message includes an indication that the client machine  has initiated execution of a resource; ¶0701  forwards the heartbeat message; ¶1111 communicates an indication that the  application  is executing). 
Thus given the teaching of Croft it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Croft, Borzycki, Pedersen and Barton for receiving indications regarding application being initiated on a user device and forwarding the indication to application. One of ordinary skill in the art would be motivated to allow for generating timestamps for message/notifications to measure when message was created. (See Croft para 1096)
As to claim 17, the combination of Borzycki, Pedersen and Barton teach the system of claim 10, wherein Barton further teaches The system of claim 10, wherein the computing device is further configured to: receive a share request to transfer data from the application to one or more other remote applications of the plurality of remote applications through the connection; (¶0093 access applications, network connection; ¶0144 share data between applications; ¶0259 receive requests; ¶0513 share request) provide a list of remote applications from the plurality of remote applications, (¶0187 list of applications displayed; ¶0353 remote applications; ¶0546 plurality of applications may be presented to a user on a mobile device) and transfer, responsive to a user selection, one or more files from the application to one or more selected remote applications from the list of remote applications through the connection. (¶0337 select applications; ¶0353 remote applications; ¶0515 device or individual to transmit the selected file; ¶0546 plurality of applications).
Thus given the teaching of Barton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Barton, Borzycki and Pedersen for receiving transfer request, provide list of applications, select and transfer application. One of ordinary skill in the art would be motivated to allow for marking content and/or resources to ensure stale or expired content is not transmitted.  (See Barton para 0543)
Although the combination of Borzycki, Pedersen and Barton teach the method recited above wherein the combination of Borzycki, Pedersen and Barton fail to expressly teach each of the remote applications from the list of remote applications having properties corresponding to the share request.
Croft, however discloses, each of the remote applications from the list of remote applications having properties corresponding to the share request; (¶0144 list of applications; ¶0242 remote application; ¶0654 plurality of characteristics associated with resource and received request).
Thus given the teaching of Croft it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Croft, Borzycki, Pedersen and Barton for characteristics of resources and a share request. One of ordinary skill in the art would be motivated to allow for determining if a use is permitted to connect to an application session. (See Croft para 1145)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454